United States Court of Appeals
                     For the First Circuit


No. 14-2148

               FEDERAL HOME LOAN BANK OF BOSTON,

                     Plaintiff, Appellant,

                               v.

                      MOODY'S CORPORATION;
                MOODY'S INVESTORS SERVICE, INC.,

                     Defendants, Appellees,

     ALLY FINANCIAL INC., f/k/a GMAC, INC.; BCAP LLC; BARCLAYS
    CAPITAL, INC.; BEAR STEARNS ASSET BACKED SECURITIES I LLC,
  f/k/a The Bear Stearns Companies, Inc.; CHEVY CHASE FUNDING,
  LLC; CITIMORTGAGE, INC.; CITICORP MORTGAGE SECURITIES, INC.;
  CITIGROUP FINANCIAL PRODUCTS, INC.; CITIGROUP GLOBAL MARKETS
       REALTY CORP.; CITIGROUP GLOBAL MARKETS, INC.; CITIGROUP
     MORTGAGE LOAN TRUST, INC.; CITIGROUP, INC.; CREDIT SUISSE
   (USA), INC.; CREDIT SUISSE FIRST BOSTON MORTGAGE SECURITIES
      CORP.; CREDIT SUISSE HOLDINGS (USA), INC.; CREDIT SUISSE
   SECURITIES (USA) LLC; DB STRUCTURED PRODUCTS, INC.; DB U.S.
   FINANCIAL MARKET HOLDING CORPORATION; DLJ MORTGAGE CAPITAL,
          INC.; DEUTSCHE ALT-A SECURITIES, INC.; DEUTSCHE BANK
      SECURITIES, INC.; EMC MORTGAGE CORPORATION; LANA FRANKS;
 RICHARD S. FULD, JR.; GMAC MORTGAGE GROUP, LLC; EDWARD GRIEB;
   IMH ASSETS CORP.; IMPAC FUNDING CORPORATION; IMPAC MORTGAGE
       HOLDINGS, INC.; IMPAC SECURED ASSETS CORP.; J.P. MORGAN
  ACCEPTANCE CORPORATION I; J.P. MORGAN CHASE & CO.; JP MORGAN
         SECURITIES HOLDINGS, LLC; JPMORGAN ACQUISITION CORP.;
        JPMORGAN CHASE BANK, N.A.; MIT HOLDINGS, INC.; RICHARD
  MCKINNEY; MORGAN STANLEY; MORGAN STANLEY & CO., INC.; MORGAN
       STANLEY CAPITAL I INC.; MORGAN STANLEY MORTGAGE CAPITAL
    HOLDINGS, LLC; MORTGAGE ASSET SECURITIZATION TRANSACTIONS,
           INC.; MORTGAGEIT SECURITIES CORP; MORTGAGEIT, INC.;
            MORTGAGEIT HOLDINGS, INC.; NOMURA ASSET ACCEPTANCE
    CORPORATION; NOMURA CREDIT & CAPITAL, INC.; NOMURA HOLDING
   AMERICA, INC.; NOMURA SECURITIES INTERNATIONAL, INC.; BARRY
      J. O'BRIEN; CHRISTOPHER M. O'MEARA; RBS ACCEPTANCE INC.,
       f/k/a Greenwich Capital Acceptance, Inc.; RBS FINANCIAL
   PRODUCTS, INC., f/k/a Greenwich Capital Financial Products,
      Inc.; RBS HOLDINGS USA INC.; RBS SECURITIES INC., f/k/a
  Greenwich Capital Markets, Inc.; RESIDENTIAL ACCREDIT LOANS,
     INC.; RESIDENTIAL FUNDING COMPANY, LLC, f/k/a Residential
       Funding Corporation; KRISTINE SMITH; STRUCTURED ASSET
 MORTGAGE INVESTMENTS II INC.; JAMES J. SULLIVAN; SAMIR TABET;
  THE BEAR STEARNS COMPANIES LLC; UBS AMERICAS, INC.; UBS REAL
    ESTATE SECURITIES, INC.; UBS SECURITIES, LLC; WAMU CAPITAL
    CORP.; WELLS FARGO & COMPANY; WELLS FARGO ASSET SECURITIES
      CORPORATION; WELLS FARGO BANK, N.A.; MARK ZUSY; BANC OF
     AMERICA FUNDING CORPORATION; BANK OF AMERICA CORPORATION;
  BANK OF AMERICA, NATIONAL ASSOCIATION; CAPITAL ONE FINANCIAL
   CORPORATION; CAPITAL ONE, NATIONAL ASSOCIATION; COUNTRYWIDE
        FINANCIAL CORPORATION; COUNTRYWIDE HOME LOANS, INC.;
 COUNTRYWIDE SECURITIES CORPORATION; CWALT, INC.; CWMBS, INC.;
     FITCH, INC.; GOLDMAN, SACHS & CO.; MERRILL LYNCH MORTGAGE
     INVESTORS, INC.; MERRILL LYNCH & CO., INC.; MERRILL LYNCH
      MORTGAGE LENDING, INC.; MERRILL LYNCH, PIERCE, FENNER &
  SMITH, INC.; SANDLER, O'NEILL & PARTNERS, L.P.; JOHN DOES 1-
     50; STANDARD & POOR'S FINANCIAL SERVICES, LLC; THE MCGRAW
                        HILL COMPANIES, INC.,

                            Defendants.


            APPEAL FROM THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF MASSACHUSETTS
         [Hon. George A. O'Toole, Jr., U.S. District Judge]


                               Before

                Thompson and Kayatta, Circuit Judges,
                  and Mastroianni,* District Judge.


     Benjamin Gould, with whom Derek W. Loeser; Amy Williams-
Derry; Gary A. Gotto; Lynn L. Sarko; Keller Rohrback L.L.P.; Thomas
G. Shapiro; Adam M. Stewart; and Shapiro Haber & Urmy LLP were on
brief, for appellant.
     Joshua M. Rubins, with whom Ralph T. Lepore, III; Michael T.
Maroney; Nathaniel F. Hulme; Holland & Knight LLP; Glenn C.
Edwards; James J. Coster; and Satterlee Stephens Burke & Burke LLP
were on brief, for appellees.


     *   Of the District of Massachusetts, sitting by designation.
May 2, 2016
             THOMPSON, Circuit Judge.             The allegations in this case

hearken back to the days of the recent financial crisis and the

near-collapse      of   the    mortgage-backed       securities       market.        The

issues we deal with today, though, are of the technical, legalistic

variety:     we have to figure out whether the district court erred

in finding that it lacks statutory power to transfer this action

to another federal court in which personal jurisdiction over

certain defending parties may be met. Concluding that the district

court does in fact have authority to effectuate such a transfer,

we vacate its dismissal order and remand for further proceedings.

                              WHAT THE CASE IS ABOUT

             In April of 2011, appellant Federal Home Loan Bank of

Boston     ("Bank"),    a   federally-chartered         entity   pursuant       to   12

U.S.C. § 1432(a) (more on this statute later), filed suit against

a   slew    of   defendants      in   Massachusetts      state    court.        These

defendants included appellees Moody's Corporation and Moody's

Investors Service, Inc. (collectively, "Moody's").                       The Bank's

complaint generally alleges that the Bank follows a conservative

investment       philosophy     and   that   it    is   only   able    to   purchase

mortgage-backed securities that have a triple-A rating.                              So,

whenever it bought a mortgage-backed security the Bank made sure

that it had received a triple-A rating from a rating agency like

Moody's.     Briefly, the Bank alleges that various rating agencies,

including Moody's, falsely gave out triple-A ratings to mortgage-


                                       - 4 -
backed securities they knew were far riskier than indicated by

their pristine ratings.     Per the Bank, its unwitting purchase of

"low-quality, high-risk" securities -- all of which have since

been downgraded to "junk" status -- has caused it to suffer losses

on the order of hundreds of millions of dollars.

            But none of these allegations matter to us today.            The

issues we have to contend with, while perhaps not as sexy as fraud

claims   involving   bucketloads    of     money,   are   nevertheless   of

tremendous import to our federal system.        What we're talking about

today are both flavors of jurisdiction -- subject-matter and

personal.   So, on we go.

                        HOW THE CASE GOT HERE

            Some of the defendants (but not Moody's) removed the

case to the Massachusetts federal district court.            In doing so,

they relied on the fact that the Bank is federally chartered to

invoke the district court's original jurisdiction.1          The following

day, Moody's -- "appear[ing] specifically for the purpose of

removal only and reserv[ing] all defenses as to jurisdiction . . .

available to it in this action" -- filed a Notice of Consent to

Removal with the district court.



     1 The Notice of Removal also asserted that the district court
had original jurisdiction because the action was "related to"
various ongoing bankruptcy cases. As it turns out, we won't need
to touch this jurisdictional allegation to resolve the appeal.
And so we make no further mention of it.


                                   - 5 -
              Moody's next moved to dismiss on the ground that the

Massachusetts district court lacks personal jurisdiction over it.

The details of its legal position are not especially important

here.       It is enough to note that Moody's asserted that it is

incorporated in Delaware, that its headquarters are located in New

York, that it has only limited contacts with Massachusetts, and

that the ratings the Bank complained about were all prepared by

Moody's     analysts   in   New   York   and     issued   from   its   New    York

headquarters.       Based    on   all    this,    Moody's   argued     that   the

Massachusetts district court may not exercise general or specific

jurisdiction over it.2




        2
       Federal courts "differentiate[] between general or all-
purpose jurisdiction, and specific or case-linked jurisdiction."
Goodyear Dunlop Tires Operations, S.A. v. Brown, 131 S. Ct. 2846,
2851 (2011) (citing Helicopteros Nacionales de Colombia, S.A. v.
Hall, 466 U.S. 408, 414 nn. 8, 9 (1984)). When a court "exercises
personal jurisdiction over a defendant in a suit not arising out
of or related to the defendant's contacts with the forum [State],
the State has been said to be exercising 'general jurisdiction'
over the defendant."    Helicopteros Nacionales, 466 U.S. at 414
n.9.    The proper exercise of "general jurisdiction requires
affiliations 'so "continuous and systematic" as to render [the
foreign corporation] essentially at home in the forum State.'"
Daimler AG v. Bauman, 134 S. Ct. 746, 758 n.11 (2014) (alteration
in original) (quoting Goodyear Dunlop, 131 S. Ct. at 2851).
     On the other hand, when a court "exercises personal
jurisdiction over a defendant in a suit arising out of or related
to the defendant's contacts with the forum [State], the State is
exercising   'specific   jurisdiction'   over   the   defendant."
Helicopteros Nacionales, 466 U.S. at 414 n.8.    "In contrast to
general, all-purpose jurisdiction, specific jurisdiction is
confined to adjudication of issues deriving from, or connected
with, the very controversy that establishes jurisdiction."


                                    - 6 -
            The district judge disagreed.            He concluded that the

contacts    Moody's     had    with    Massachusetts    were   sufficiently

extensive     to     subject   it     to   general   jurisdiction   in   the

Commonwealth's courts, and that it was reasonable to exercise

personal jurisdiction over it in this case.              Having made these

findings, the district judge denied the motion to dismiss.           And he

denied the motion for reconsideration Moody's filed, too.

            About two months later, the Supreme Court released its

opinion in Daimler AG v. Bauman, 134 S. Ct. 746 (2014), a case

which addressed the circumstances in which a court may subject a

defendant to general personal jurisdiction.              Arguing that the

Supreme Court had just limited the reach of a court's jurisdiction,

Moody's renewed its motion for reconsideration.           The Bank opposed

the motion.        But as a backup strategy, and relying on 28 U.S.C.

§ 1631 and 28 U.S.C. § 1406(a), the Bank asked the district judge --

should he conclude that personal jurisdiction is lacking after

Daimler AG -- to sever its claims against Moody's from those

against the other defendants and transfer them to the Southern

District of New York.

            For Moody's, the third time around turned out to be the

charm:   the district judge agreed with its take on Daimler AG and

concluded personal jurisdiction was lacking in Massachusetts.


Goodyear Dunlop, 131 S. Ct. at 2851 (internal quotation marks
omitted).


                                      - 7 -
Further, Moody's won a double victory, with the district judge

also denying the Bank's motion to sever and transfer its claims

against Moody's.   In denying this motion, the judge concluded he

did not have the power to transfer the claims against Moody's under

either statute the Bank relied upon.    Accordingly, he dismissed

the claims against Moody's for lack of personal jurisdiction, and

entered separate and final judgment in favor of Moody's.3      The


     3  Because the litigation could continue against other
defendants in Massachusetts, the district court entered final
judgment as to Moody's under Federal Rule of Civil Procedure 54(b),
which allows the district court to "direct entry of a final
judgment as to one or more, but fewer than all, . . . parties,"
but "only if the court expressly determines that there is no just
reason for delay." Fed. R. Civ. P. 54(b). For entry of a Rule
54(b) judgment to be proper, "[a] district court must first
determine that it is dealing with a 'final judgment,'" Curtiss-
Wright Corp. v. General Elec. Co., 446 U.S. 1, 7 (1980), that
"provides an ultimate disposition on a 'cognizable claim for
relief,'" Bos. Prop. Exch. Transfer Co. v. Iantosca, 720 F.3d 1,
7 (1st Cir. 2013) (quoting Curtiss-Wright, 446 U.S. at 7). The
district court must then determine whether its final decision
should be immediately appealable by expressly deciding "whether
there is any just reason for delay." Curtiss-Wright, 446 U.S. at
8.
     "We review the district court's finality determination and
its finding that there is no just reason to delay for abuse of
discretion."   González Figueroa v. J.C. Penney P.R., Inc., 568
F.3d 313, 317 (1st Cir. 2009). The ruling dismissing all claims
against Moody's for lack of personal jurisdiction clearly
"dispose[s] of all the rights and liabilities of at least one party
as to at least one claim" and so satisfies Rule 54(b)'s finality
requirement. State St. Bank & Tr. Co. v. Brockrim, Inc., 87 F.3d
1487, 1489 (1st Cir. 1996).     And because the entry of judgment
against Moody's rests on purely legal grounds distinct from the
factual questions of liability being litigated by the remaining
parties, we create no problematic "imbrication between the
dismissed [parties] and the surviving [parties]" by hearing an
immediate appeal of the final order. Spiegel v. Trustees of Tufts
Coll., 843 F.2d 38, 45 (1st Cir. 1998). Indeed, judicial economy


                              - 8 -
Bank's timely appeal of the dismissal and of the denial of its

motion to sever and transfer followed.

                    SHOULD WE EVEN BE IN FEDERAL COURT?
                       (SUBJECT MATTER JURISDICTION)

               Both the Bank and Moody's tell us that this action was

properly removed to federal court based on the Bank's federal

corporate charter codified at 12 U.S.C. § 1432(a).        The Bank cited

Lightfoot v. Cendant Mortgage Corp., 769 F.3d 681, 683-87 (9th

Cir. 2014), petition for cert. filed, No. 14-1055, 2015 WL 905913

(U.S. filed Feb. 17, 2015), a case in which the Bank says the Ninth

Circuit concluded federal subject matter jurisdiction existed

based on Fannie Mae's "materially identical charter" to the Bank's

own.       Moody's does not challenge the Bank's view of Lightfoot.4

               But "[p]arties cannot confer subject matter jurisdiction

on either a trial or an appellate court by indolence, oversight,




weighs in favor of prompt resolution of the jurisdictional issues
implicated by this appeal so that the parties can potentially
proceed to the merits in an appropriate venue.     See Comite Pro
Rescate de la Salud v. P.R. Aqueduct & Sewer Auth'y, 888 F.2d 180,
184 (1st Cir. 1989). And so, we conclude the district court did
not abuse its discretion in finding no just reason for delaying
entry of final judgment as to Moody's.       Further, because the
district court's proper entry of judgment under Rule 54(b) gives
us jurisdiction to hear the Bank's appeal, see 28 U.S.C. § 1921,
the Bank's separately-docketed petition seeking leave to take an
interlocutory appeal, see Fed. Home Loan Bank of Boston v. Moody's
Corp. et al, No. 14-8046 (1st Cir. filed Oct. 10, 2014), shall be
denied as moot.
       4
       Neither party claims that we have diversity jurisdiction
under 28 U.S.C. § 1332.


                                   - 9 -
acquiescence, or consent."      United States v. Horn, 29 F.3d 754,

768 (1st Cir. 1994).   And we are "powerless to act in the absence

of subject matter jurisdiction."         Espinal-Dominguez v. Puerto

Rico, 352 F.3d 490, 495 (1st Cir. 2003).      This court, therefore,

has "an unflagging obligation to notice jurisdictional defects and

to pursue them on our own initiative."       Harrison v. Granite Bay

Care, Inc., 811 F.3d 36, 38 (1st Cir. 2016) (quoting Espinal-

Dominguez, 352 F.3d at 495).5

          Our starting point is the applicable statutory language.

The Bank is a federally-chartered entity under 12 U.S.C. § 1432(a),

which states that each Federal Home Loan Bank "in its [own] name

. . . shall have power . . . to sue and be sued, to complain and

to defend, in any court of competent jurisdiction, State or

Federal." 12 U.S.C. § 1432(a). To keep things simple, we'll refer

to this clause (and others generally like it) as a "sue-and-be-

sued" clause.

          The Supreme Court squarely addressed the jurisdictional

effect of sue-and-be-sued clauses more than two decades ago in

American National Red Cross v. S.G., 505 U.S. 247 (1992) ("Red



     5 We quizzed the Bank's counsel at oral argument on the basis
of federal subject matter jurisdiction. Counsel reiterated the
jurisdictional statements set forth in the Bank's brief and
requested the opportunity to submit supplemental briefing if the
court felt there was any question as to the propriety of federal
jurisdiction.    We now conclude (without the need for further
briefing) that federal subject matter jurisdiction is proper.


                                - 10 -
Cross").         The sue-and-be-sued clause at issue "authorize[d] the

[Red Cross] 'to sue and be sued in courts of law and equity, State

or Federal, within the jurisdiction of the United States.'"                       Red

Cross, 505 U.S. at 248 (quoting 36 U.S.C. § 2 (1988)).                   Relying on

this language, the Red Cross removed to federal court a tort action

filed against it in New Hampshire state court.                     Id. at 248-49.6

So the question for the Court was whether the sue-and-be-sued

clause      in    the   Red    Cross's   federal      charter   "confers    original

jurisdiction on federal courts over all cases to which the Red

Cross is a party, with the consequence that the organization is

thereby authorized to remove from state to federal court any state-

law action it is defending."             Id. at 248.

                 To   get     the   answer,     the    Court    delved     into   its

jurisprudence (dating back to 1809) interpreting sue-and-be-sued

clauses applicable to other federally-chartered entities.                     Id. at

252.       Its prior cases, the Court said, "support the rule that a

congressional charter's 'sue and be sued' provision may be read to

confer federal court jurisdiction if, but only if, it specifically

mentions the federal courts."                 Id. at 255.       Turning to the Red

Cross, the Supreme Court found that "[t]he rule established in

these [earlier] cases makes it clear that the Red Cross Charter's



       6
       The Red Cross also invoked diversity jurisdiction, id. at
249, but the Supreme Court did not address this jurisdictional
basis.


                                         - 11 -
'sue and be sued' provision should be read to confer jurisdiction."

Id. at 257; see also id. at 268 (Scalia, J. dissenting) (describing

the majority opinion as assuming that "our cases have created what

might be termed a phrase of art, whereby a sue and be sued clause

confers federal jurisdiction 'if, but only if, it specifically

mentions    the   federal   courts'"   (quoting   id.   at   255   (majority

opinion)) (other internal quotation marks omitted)).           Because the

clause "expressly authoriz[es] the organization to sue and be sued

in federal courts," the Court concluded that it "extends beyond a

mere grant of general corporate capacity to sue, and suffices to

confer federal jurisdiction."      Id. at 257.7

            Getting back to our case, we see that the Bank's sue-

and-be-sued clause is similar, but not identical, to the Red

Cross's -- the Bank's includes language specifying that it may sue

and be sued "in any court of competent jurisdiction, State or

Federal."    12 U.S.C. § 1432(a) (emphasis added).       The question for

us is whether this additional verbiage makes a difference in

whether the Bank is authorized to litigate in federal court.           Once

again, we are not the first court to have considered the issue.




     7 The Court also pointed out that the statutory grant of
original   jurisdiction   to  the  federal   courts   poses   no
constitutional   problem:    "Article  III's   'arising   under'
jurisdiction is broad enough to authorize Congress to confer
federal-court jurisdiction over actions involving federally
chartered corporations." Id. at 264.


                                  - 12 -
          In Lightfoot v. Cendant Mortgage Corp., 769 F.3d 681

(9th Cir. 2014), the Ninth Circuit addressed the sue-and-be-sued

clause in Fannie Mae's Federal Charter.    Fannie Mae's clause is

identical to the Bank's, authorizing it "to sue and be sued, and

to complain and to defend, in any court of competent jurisdiction,

State or Federal."    Id. at 683 (quoting 12 U.S.C. § 1723a(a)).

The majority of a divided panel concluded that Red Cross's "rule

resolves this case," id. at 684 (citing Pirelli Armstrong Tire

Corp. Retiree Med. Benefits Tr. ex rel. Fed. Nat'l Mortg. Ass'n v.

Raines, 534 F.3d 779, 784 (D.C. Cir. 2008)),8 and found that Fannie

Mae's "federal charter confers federal question jurisdiction over

claims brought by or against" it, id. at 682.

          The majority addressed the dissenting judge's position

that the phrase "court of competent jurisdiction" -- added to the

statute in a 1954 amendment -- meant that Congress intended to

confer on Fannie Mae only the capacity to sue and be sued (as

opposed to ordaining original jurisdiction in the federal courts).

See id. at 684.   The majority observed that the statute conferred

subject matter jurisdiction on the federal courts even before the

1954 amendment, and it concluded that if Congress had wanted to

eliminate such jurisdiction in 1954, "it logically would have



     8 In Pirelli, a majority of a panel of the D.C. Circuit had
also concluded that "Fannie Mae's sue-and-be-sued clause confers
federal subject-matter jurisdiction." Pirelli, 534 F.3d at 788.


                              - 13 -
omitted the word 'Federal' from the statute."9   Id. at 685 (quoting

Pirelli, 534 F.3d at 786).   The majority also determined that the

addition of the phrase "of competent jurisdiction" (1) "makes clear

that state courts of specialized jurisdiction -- such as family

courts and small-claims courts -- need not entertain suits that do

not satisfy those courts' jurisdictional requirements," id. at

686, and (2) "makes clear that the sue-and-be-sued clause does not

require federal courts of specialized jurisdiction -- such as

bankruptcy courts -- to hear suits falling outside those courts'

jurisdiction," id. at 686-87 (citing Pirelli, 534 F.3d at 785).10



     9 Recall that the post-1954-amendment statute read "to sue
and be sued, and to complain and to defend, in any court of
competent jurisdiction, State or Federal." Lightfoot, 769 F.3d at
683 (emphasis added) (quoting 12 U.S.C. § 1723(a)).
     10 We have reviewed the opinions of the dissenting justices
in Red Cross, along with the dissent in Lightfoot and criticism by
the concurring judge in Pirelli.      It appears to us that each
dissent   or   concurrence   is   motivated   in   large  part   by
dissatisfaction with the rule fashioned by the majority of the
Supreme Court in Red Cross. See, e.g., Red Cross, 505 U.S. at 267
(Scalia, J. dissenting) (positing, based on the Red Cross's
charter, that "[w]ords conferring authority upon a corporation are
a most illogical means of conferring jurisdiction upon a court,
and would not normally be understood that way" (emphasis omitted));
Pirelli, 534 F.3d at 795 (Brown, J., concurring in the judgment)
(describing the majority, in interpreting Red Cross as setting
forth a rule that a "sue-and-be-sued clause creates jurisdiction
simply because it mentions the federal courts," as fashioning and
applying a "silly test" not enshrined by Red Cross (emphasis
omitted)); see also Lightfoot, 769 F.3d at 691 (Stein, J.,
dissenting) (arguing that Red Cross "did not announce any new rule
of law," or establish a "magic-words test that ends all inquiry
the moment we come across the word 'federal'" in a sue-and-be-sued
clause).


                              - 14 -
          We see no principled reason why Red Cross's rule should

not apply in the same way to the Bank's charter as the Lightfoot

and Pirelli majorities found it applied to Fannie Mae's.                     Just

like the Red Cross and Fannie Mae charters, the Bank's includes

language that is "necessary and sufficient" to confer federal

jurisdiction,   and   we   agree   with     the    Ninth    Circuit   that   the

additional phrase, "of competent jurisdiction," does not take away

that jurisdiction.    Rather, it delineates which federal courts may

adjudicate claims involving the Bank.

          Moreover,    Congress     made    numerous       amendments   to    the

Bank's charter statute (12 U.S.C. § 1432(a)) in 1999, but it left

the sue-and-be-sued clause unchanged.             Certainly by 1999 Congress

was well-aware of the language the Supreme Court in Red Cross

considered "necessary and sufficient to confer jurisdiction" on

the federal courts.    Cf. Castañeda v. Souza, 810 F.3d 15, 34 (1st

Cir. 2015) (en banc) (noting we "assume that Congress is aware of

existing law when it passes legislation" and that it is also aware

of judicial interpretations of its statutes (quoting Miles v. Apex

Marine Corp., 498 U.S. 19, 32 (1990))).             Logically, had Congress

desired to strip the federal courts of jurisdiction to hear and

decide claims involving the Bank, it would have done so in 1999



     But our role is not to opine on the wisdom of Supreme Court
precedent. Instead, we are to determine whether that precedent
applies in a particular case and, if so, apply it.


                                   - 15 -
when it passed amendments that reworked the very same section

containing the sue-and-be-sued clause.       That it did not do so

speaks volumes, we think.     Cf. Pirelli, 534 F.3d at 786 (declining

to conclude that Congress "attempted a bank shot" in amending

Fannie Mae's charter by adding "of competent jurisdiction" when it

could have simply deleted the word "Federal" had it wanted to strip

away original federal jurisdiction).       Accordingly, we find that

the Bank's claims arise under federal law and that the district

court had subject matter jurisdiction over the Bank's claims

against Moody's.

                  CAN THIS CASE BE SENT SOMEWHERE ELSE?
                    (TRANSFER UNDER 28 U.S.C. § 1631)

             1.   Overview and Standard of Review

             We now reach the question of which federal court should

decide the Bank's claims.11        The statute at issue is titled

"[t]ransfer to cure want of jurisdiction," and it provides the

following:

             Whenever a civil action is filed in a court as
             defined in section 610 of this title[12] or an

     11The parties agree that, in light of Daimler AG v. Bauman,
134 S. Ct. 746 (2014), Moody's is not subject to personal
jurisdiction in Massachusetts in connection with this litigation.
Given that lack of personal jurisdiction is a waivable defense,
see, e.g., Vázquez-Robles v. CommoLoCo, Inc., 757 F.3d 1, 3 (1st
Cir. 2014), we need not address the issue sua sponte (as we did
with subject matter jurisdiction). So we will simply assume the
parties are right.
     12 Section 610 defines the word "courts" to "include[] the
courts of appeals and district courts of the United States, the
United States District Court for the District of the Canal Zone,


                                 - 16 -
             appeal, including a petition for review of
             administrative action, is noticed for or filed
             with such a court and that court finds that
             there is a want of jurisdiction, the court
             shall, if it is in the interest of justice,
             transfer such action or appeal to any other
             such court in which the action or appeal could
             have been brought at the time it was filed or
             noticed, and the action or appeal shall
             proceed as if it had been filed in or noticed
             for the court to which it is transferred on
             the date upon which it was actually filed in
             or noticed for the court from which it is
             transferred.

28 U.S.C. § 1631 (emphasis added).

             The district judge concluded that this statute permits

transfer only in cases where the court lacks subject matter

jurisdiction. Since the problem in this case is a lack of personal

jurisdiction,    the   judge   dismissed   the   Bank's   claims   against

Moody's.13

             Determining the scope of a court's authority to transfer

the Bank's claims under § 1631 presents a question of law we review

de novo.     See Hannon v. City of Newton, 744 F.3d 759, 765 (1st

Cir. 2014).    In a nutshell, the Bank says that the statute is broad

enough to permit transfer where there is no personal jurisdiction,

while Moody's defends the district court's narrower view that it


the District Court of Guam, the District Court of the Virgin
Islands, the United States Court of Federal Claims, and the Court
of International Trade." 28 U.S.C. § 610.
     13 The judge also denied the Bank's fallback request to
transfer under 28 U.S.C. § 1406(a), and we'll explain later why we
don't need to reach this statute in today's opinion.


                                 - 17 -
only    applies    where     there    is     no   subject        matter    jurisdiction.

Because each side relies to such a great extent on Congress's

purposes in enacting § 1631, along with its legislative history,

we'll begin there to put their arguments in context.                            This will

also serve as a springboard for our own analysis.

            We discussed the history of § 1631 in Britell v. United

States, 318 F.3d 70 (1st Cir. 2003).                  Congress enacted the statute

in the wake of Investment Co. Institute v. Board of Governors of

the Federal Reserve System, 551 F.2d 1270 (D.C. Cir. 1977), a case

in which the Court of Appeals for the D.C. Circuit "acknowledged

an     ambiguity    involving        which       of   two    courts       had   appellate

jurisdiction" over a particular type of claim.                          See Britell, 318
F.3d at 73.        The D.C. court opined that, in the future, counsel

should simply "file petitions in both courts . . . if there is any

doubt" about which one has appellate jurisdiction.                        See id. at 73-

74 (quoting Inv. Co. Inst., 551 F.2d at 1282).                             Believing the

court's suggestion to be a waste of resources (both for the parties

and the judicial system as a whole), Judge Harold Leventhal

authored a concurring opinion in which he "express[ed] the hope"

that Congress would enact "a general statute permitting transfer

between district courts and courts of appeals in the interest of

justice."      Inv.    Co.    Inst., 551 F.2d      at   1283     (Leventhal,   J.

concurring).




                                        - 18 -
          As Moody's points out, Congress went to work on a

legislative fix.   A 1981 Senate Report regarding the proposed

legislation that eventually became 28 U.S.C. § 1631 reveals that

it

          would authorize the court in which a case is
          improperly filed to transfer it to a court
          where    subject   matter   jurisdiction    is
          proper. . . .     This provision is broadly
          drafted to allow transfer between any two
          federal courts.    Although most problems of
          misfiling have occurred in the district and
          circuit courts, others have occurred in the
          Court of International Trade and the Temporary
          Emergency Court of Appeals. Some others may
          occur in the Court of Appeals for the Federal
          Circuit.   The broadly drafted provisions of
          Section [1631] will help avoid all of these
          situations.

S. Rep. No. 97-275, at 30 (1981), reprinted in 1982 U.S.C.C.A.N.

11, 40 (emphasis added). A second passage from the Report mentions

subject matter jurisdiction, too:

          In recent years much confusion has been
          engendered by provisions of existing law that
          leave unclear which of two or more federal
          courts [--] including courts at both the trial
          and appellate level -- have subject matter
          jurisdiction over certain categories of civil
          actions.   The problem has been particularly
          acute in the area of administrative law where
          misfilings and dual filings have become
          commonplace. The uncertainty in some statutes
          regarding which court has review authority
          creates an unnecessary risk that a litigant
          may find himself without a remedy because of
          a lawyer's error or a technicality of
          procedures.

Id. at 11, reprinted in 1982 U.S.C.C.A.N. at 21 (emphasis added).



                             - 19 -
             Moody's also tells us that § 1631 was passed as part of

the Federal Courts Improvement Act of 1982, Pub. L. No. 97-164, 96

Stat.   25   ("Improvement   Act"),   which   established   the   Federal

Circuit and "which, legislators believed, could give rise to yet

additional risks of uncertainty as to the proper tribunal for

hearing certain types of actions."      Appellees' Br. at 25.     Against

this backdrop, Moody's says in its brief, Congress explained that

§ 1631 would allow the newly-created Court of Appeals for the

Federal Circuit "to transfer cases to the proper circuit court, or

vice versa," Appellees' Br. at 25-26 n.16 (quoting S. Rep. No. 97-

275, at 20, reprinted in 1982 U.S.C.C.A.N. at 30), and that "one

purpose" of § 1631 was "to permit the transfer of an action or

appeal where such has been lodged with the wrong court of appeals,"

id. (quoting 127 Cong. Rec. S14683-723, at 702 (daily ed. Dec. 8,

1981)).

             In addition, Moody's directs our attention to additional

information about the drafting process it says should bear on our

interpretation of the statute.    Moody's quotes a letter from Judge

Leventhal to a Congressman that it construes as advocating for a

statute that would only allow transfer power in cases lacking

subject matter jurisdiction.     Moody's also tells us that "[e]arly

versions of § 1631" -- which we take to mean pre-enactment drafts

-- resembled a then-extant statute that allowed the federal Court

of Claims, when faced with an action over which the federal


                                - 20 -
district      courts   have     exclusive      jurisdiction,       to    transfer       the

action to an appropriate district court.                    Moody's sees the early

similarity between § 1631 and this narrow transfer mechanism as a

further indication that Congress only intended § 1631 to address

subject matter jurisdiction.

              Needless     to   say,    the    Bank    sees   things         differently.

First,   it    emphasizes       that   we     should   not    even      be    looking    at

legislative history "because 'Congress's authoritative statement

is the statutory text, not the legislative history,'" Appellant's

Br. at 33 (quoting Chamber of Commerce v. Whiting, 131 S. Ct. 1968,

1980 (2011) (internal quotation marks omitted)), and here the text

says it all, and says it clearly.                 But in any event, the Bank

argues, neither Judge Leventhal's concurrence nor the legislative

history precludes a finding that § 1631 may be used to correct

defects in subject matter or personal jurisdiction.

              The Bank points out that Judge Leventhal "urged Congress

to enact 'a general statute permitting transfer between district

courts and courts of appeals in the interest of justice, including

specifically but not exclusively those instances when complaints

are   filed    in   what    later      proves    to    be    the   "wrong"       court.'"

Appellant's Br. at 35 (quoting Inv. Co. Inst., 551 F.2d at 1283

(Leventhal, J. concurring) (emphases the Bank's)).                           According to

the Bank, Judge Leventhal's references to a "general statute" and

its application "specifically but not exclusively" to cases filed


                                        - 21 -
in the "wrong" court demonstrate that he had more on his mind than

just subject matter jurisdiction.          The Bank also says the phrase

"the wrong court" could just as easily apply to a court that lacks

personal jurisdiction as it does to a court lacking subject matter

jurisdiction.     And, responding to Moody's contention that Judge

Leventhal's involvement in the drafting process showed that he

advocated a narrow statute, the Bank points to a law review article

that it says discusses how Judge Leventhal more broadly "emphasized

[to Congress] the need to provide for transfer between any two

federal courts."    Appellant's Br. at 36 (quoting Jeffrey W. Tayon,

The Federal Transfer Statute: 28 U.S.C. § 1631, 29 S. Tex. L. Rev.

189, 199 n.58 (1987)).

            The Bank takes a similar tack when it comes to other

legislative history materials.           It says that even if Congress

specifically     discussed   transfers     for   lack   of   subject   matter

jurisdiction,     the   actual   statute   it    enacted     is   broader   and

unambiguously applies wherever either jurisdictional defect is

present.    And, in the Bank's view, the legislative history does

not contradict the plain text of the statute Congress actually

passed.    So it says we can apply the statute as written and at the

same time respect congressional intent.

            2.   Our Take

            While the parties have presented us with a bevy of

arguments based on their detailed look at § 1631's interesting and


                                  - 22 -
involved history, we start our analysis from a different point.

Indeed, as the Bank reminds, "[o]ur interpretive task begins with

the statute's text."      United States v. Godin, 534 F.3d 51, 56 (1st

Cir. 2008).      At this opening stage, we must examine the "plain

meaning of the words," id., both in the "specific context in which

that language is used, and the broader context of the statute as

a whole," Yates v. United States, 135 S. Ct. 1074, 1082 (2015)

(quoting Robinson v. Shell Oil Co., 519 U.S. 337, 341 (1997)); see

also Godin, 534 F.3d at 56.

              "If the meaning of the text is unambiguous our task ends

there," Godin, 534 F.3d at 56, and we must "enforce [the statute]

according to its terms" so long as the result "required by the

text is not absurd," In re Rudler, 576 F.3d 38, 44 (1st Cir. 2009)

(internal quotation marks omitted); see also In re Jarvis, 53 F.3d
416, 419 (1st Cir. 1995) ("If possible, a statute should be

construed in a way that conforms to the plain meaning of its

text.").      When a statute is unambiguous, "we consider Congress's

intent only to be certain that the statute's plain meaning does

not lead to 'absurd' results."       Rudler, 576 F.3d at 44-45 (quoting

Lamie v. United States, 540 U.S. 526, 534 (2004)).                But see

Kloeckner v. Solis, 133 S. Ct. 596, 607 n.4 (2012) (stating that

"even   the    most   formidable   argument   concerning   [a]   statute's

purposes could not overcome the clarity we find in [that] statute's

text").


                                   - 23 -
           i.   Statutory Text

           In applying these teachings, we focus first on the text.

And in doing so, we immediately see that § 1631's plain language

talks about "jurisdiction" and "want of jurisdiction."           It does

not further delineate whether "jurisdiction" is meant to refer to

subject matter jurisdiction, personal jurisdiction, or both.           This

lack of specificity very nicely and reasonably lends itself to an

interpretation that it includes both well-known jurisdictional

flavors.   Compare Intera Corp. v. Henderson, 428 F.3d 605, 620-21

(6th Cir. 2005) (the unmodified "jurisdiction" in Federal Rule of

Civil Procedure 41(b) covers personal jurisdiction), with Havens

v. Mabus, 759 F.3d 91, 98 (D.C. Cir. 2014) (Rule 41(b) also covers

subject matter jurisdiction).

           Certainly,   the      fact   that   the   phrase    "want     of

jurisdiction" appears without any qualifier does not obviously

limit its reach to subject matter jurisdiction alone:         for that to

be the case, we would expect the statute to read "want of subject

matter jurisdiction."    Since it doesn't say that, the statute on

its face does not plainly restrict a federal court's authority to

transfer an action to those cases in which it lacks subject matter

jurisdiction.

           And, significantly, "want of jurisdiction" is a phrase

with an established meaning; Black's Law Dictionary defines "want

of jurisdiction" as "[a] court's lack of power to act in a


                                  - 24 -
particular way or to give certain kinds of relief."                   Want of

Jurisdiction, Black's Law Dictionary (10th ed. 2014).                 Black's

goes on to explain that, where there is a want of jurisdiction,

"[a] court . . . may lack authority over a person or the subject

matter of a lawsuit."     Id.      This definition is consistent with --

indeed, it mirrors -- the Supreme Court's use of the phrase.

Milliken v. Meyer, 311 U.S. 457, 462 (1940) ("Where a judgment

rendered   in   one   state   is    challenged   in   another,   a    want   of

jurisdiction over either the person or the subject matter is of

course open to inquiry.").         Therefore, we conclude that "want of

jurisdiction"    encompasses       both   personal    and   subject    matter

jurisdiction.     It follows that § 1631's plain text supports a

finding that its reference to "want of jurisdiction" embraces both

types of jurisdiction and permits a federal court to order transfer

where it lacks either.14


     14 Contrary to what Moody's asserts, we do not believe the
fact that § 1631 applies to a wide range of courts and scenarios
in which it is more common that any "want of jurisdiction" will be
a lack of subject matter, as opposed to personal, jurisdiction
renders the statute ambiguous. Nobody disputes, after all, that
§ 1631 covers cases in which subject matter jurisdiction is
lacking, and we have just explained how the statute's plain text
does not limit its application to that particular jurisdictional
defect.
     Further, we are not persuaded by Moody's when it says that
§ 1631's mandatory directive that a court "shall" transfer if it
be in the interest of justice to do so implies that Congress
intended the statute to cover subject matter jurisdiction alone.
The fact that a court has no duty to sua sponte notice a lack of
personal jurisdiction even where no party has raised the issue --
unlike its obligation to do so with subject matter jurisdiction --


                                    - 25 -
           Furthermore, the "broader context of the statute as a

whole,"   Yates,   135   S.   Ct.   at       1082   (internal   quotation   mark

omitted), supports a more expansive reading of "jurisdiction."

This is because Congress has placed the qualifier "subject-matter"

before "jurisdiction" elsewhere throughout Title 28.                See, e.g.,

28 U.S.C. § 1390(a) (providing that "the term 'venue' refers to

the geographic specification of the proper court or courts for the

litigation of a civil action that is within the subject-matter

jurisdiction of the district courts in general"); id. § 1447(c)

(setting forth procedural requirements to file a "motion to remand

[a removed] case on the basis of any defect other than lack of

subject   matter    jurisdiction");           id.   §   1447(e)   (laying    out

procedural options when "after removal the plaintiff seeks to join

additional defendants whose joinder would destroy subject matter

jurisdiction");    see   also   id.      §    1738B(c)(1)(A)-(B)    (referring

separately to subject matter and personal jurisdiction in the

context of child support orders).15             Clearly then, Congress knows


is in no way inconsistent with Congress's expressed intent to
require a presumption in favor of transfer once a court has found
(through the usual means) that it lacks personal jurisdiction.
     15 Moody's points to these two provisions in § 1738B and asks
why it is that, if the unqualified use of "jurisdiction" refers to
both kinds, Congress went to the trouble of differentiating between
"subject matter jurisdiction" and "personal jurisdiction" since
referring to "jurisdiction" alone would have sufficed? The answer
is that Congress's desire, expressed in certain other statutes, to
explicitly specify that both personal and subject matter
jurisdiction are included when it uses the word "jurisdiction"
does not mean that it must do so on each and every occasion in


                                    - 26 -
how   to,   through      the   use    of     plain    language,      limit    the   word

"jurisdiction" to subject matter or personal jurisdiction when it

wants to.     That it chose not to do so in § 1631 further supports

reading the term broadly to encompass both.                 Simply put, we see no

ambiguity.

             But,   in     a       further    attempt     to    convince       us     its

interpretation of § 1631 is correct, Moody's refers to a statement

in a well-respected treatise, Federal Practice and Procedure, that

"the overall 'context of the [Improvement Act] supports [the]

interpretation'       that     §    1631    'was     intended   to    apply    only    to

situations in which a court lacked subject matter jurisdiction.'"

Appellees' Br. at 26 (quoting 15 Charles Alan Wright, et al.,

Federal Practice and Procedure § 3842 (4th ed. 2008) (alterations


order to avoid drafting an ambiguous statute. Cf. Caraco Pharm.
Labs., Ltd. v. Novo Nordisk A/S, 132 S. Ct. 1670, 1682 (2012)
("[T]he mere possibility of clearer phrasing cannot defeat the
most natural reading of a statute . . . .").
     Moody's could, of course, use this logic to argue that
Congress's explicit indication in certain instances that it's only
talking about subject matter jurisdiction does not mean that it
has to be this specific everywhere in order to limit other
statutes' applicability to subject matter jurisdiction. But we
think Congress's specificity in the context of statutes which, by
their nature, could not sensibly be read to refer to personal
jurisdiction (even without placing "subject matter" before
"jurisdiction"), see, e.g., 28 U.S.C. §§ 1390(a), 1447(c), (e),
actually lends import to Congress's failure to include such a
qualifier in a statute that, like § 1631, contains no such inherent
textual or logical limitations.      In other words, the lack of
specificity in a statute that could logically refer to subject
matter jurisdiction, personal jurisdiction, or both cuts in favor
of attributing a broad meaning to the word "jurisdiction."


                                           - 27 -
and emphases the Appellees')).         Moody's goes on to quote the

treatise    at   length   regarding   the   impetus   behind   Congress's

enactment of the Improvement Act, of which § 1631 was a part:

            The Improvement Act created the Federal
            Circuit and attempted to mitigate litigants'
            confusion as to whether they were supposed to
            file in the "regular" federal courts or in one
            of the increasing array of specialized courts,
            such as the then-new Court of International
            Trade, Court of Federal Claims, or the Federal
            Circuit.   Additionally, the Improvement Act
            sought to help litigants who sought review of
            administrative action and who were unsure as
            to whether they were to file in a district
            court or an appellate court.        All these
            congressional concerns are related to subject
            matter jurisdiction and have nothing to do
            with personal jurisdiction or venue.

Id. at 26 n.17 (quoting Wright, supra, § 3842 (emphasis the

Appellees')).    The authors chalk up the use of language embracing

both personal and subject matter jurisdiction to "a case of clumsy

drafting," and they divine from the legislative history "clear"

signals that § 1631 "was intended to apply only to situations in

which a court lacked subject matter jurisdiction."        Wright, supra,

§ 3842.    The treatise also justifies departing from the plain text

by dubbing the statute "ambiguous."16




     16 In its reply brief, the Bank points out that even the
treatise authors allow that "[t]he textual argument for extending
Section 1631 to situations in which a court lacks personal
jurisdiction is certainly strong" in light of Black's Law
Dictionary's expansive definition of "want of jurisdiction."
Appellant's Reply at 9 n.3 (quoting Wright, supra, § 3842).


                                 - 28 -
             With all due respect to the distinguished authors, we do

not agree with their analysis on this point.           First, we've already

said that we see no ambiguity in the statutory language, and

Black's provides a clear definition indicating that "want of

jurisdiction"       includes   both      personal   and    subject   matter

jurisdiction.       The treatise -- which even recognizes Black's broad

definition -- does not explain how it is that a phrase defined in

this way is ambiguous, and none of our prior cases give any

indication that either "jurisdiction" or "want of jurisdiction" is

ambiguous.     Moreover, we believe the absence of limiting language

in § 1631 simply demonstrates that Congress intended to enact a

statute with a broad reach:           "the fact that a[n] [unambiguous]

statute can be 'applied in situations not expressly anticipated by

Congress     does    not   demonstrate    ambiguity.      It   demonstrates

breadth.'"    Pa. Dep't of Corr. v. Yeskey, 524 U.S. 206, 212 (1998)

(quoting Sedima, S.P.R.L. v. Imrex Co., 473 U.S. 479, 499 (1985)).

Accordingly, Moody's reliance on Federal Practice and Procedure

does not cause us to change our view of § 1631's unambiguous

language.

             ii.    Caselaw and Other Considerations

             Sticking with the statutory language discussion a moment

longer, we note the parties have not cited, nor have we located,

any case in which we have restricted the definition of either

"jurisdiction" or "want of jurisdiction" to refer to subject matter


                                   - 29 -
jurisdiction only.      In fact, we have on occasion said there is a

"want of jurisdiction" in cases where the court lacked personal

jurisdiction over a party.        See United Elec., Radio and Mach.

Workers of Am. v. 163 Pleasant St. Corp., 960 F.2d 1080, 1085-91,

1099 (1st Cir. 1992) (discussing the lack of personal jurisdiction

over a defendant, and later referring to "the trial court's want

of jurisdiction"); see also Evans Cabinet Corp. v. Kitchen Int'l,

Inc., 593 F.3d 135, 147 n.19 (1st Cir. 2010) (using the term "want

of jurisdiction" interchangeably with "personal jurisdiction" in

its   discussion   of   the   Supreme   Court's   Burger   King   Corp.   v.

Rudzewicz, 471 U.S. 462 (1985), opinion); Sunview Condo. Ass'n v.

Flexel Int'l, Ltd., 116 F.3d 962, 965 (1st Cir. 1997) (reviewing

the district court's dismissal for lack of personal jurisdiction

under the rubric of a "[w]ant of [j]urisdiction").         Thus, our past

references to a "want of jurisdiction" are unquestionably broad

enough to include both personal and subject matter jurisdiction.

Cf. United States v. Boch Oldsmobile, Inc., 909 F.2d 657, 661-62

(1st Cir. 1990) (finding that, where "there is no claim of lack of

personal jurisdiction, and [because] it is clear that the [lower]

court had subject matter jurisdiction," there was no want of

jurisdiction).     Therefore, our caselaw is not inconsistent with

our reading of § 1631's plain language as permitting transfer where

a court lacks either personal or subject matter jurisdiction.




                                  - 30 -
              Moreover,      our   interpretation      of   §   1631's    scope    is

consistent with that of the other circuits that have considered

the issue.17

              In Roman v. Ashcroft, 340 F.3d 314 (6th Cir. 2003), the

Sixth Circuit, noting that § 1631 "does not refer to any specific

type of jurisdiction," looked at Congress's intent in enacting the

statute and "conclude[d] that the statute applies to federal courts

identifying any jurisdictional defect, regardless of whether it

involves personal or subject matter jurisdiction." 340 F.3d at

328.     It then found that § 1631 applied to permit transfer in a

case where the district court lacked personal jurisdiction over a

party.      Id.

              The Tenth Circuit came out the same way in Ross v.

Colorado Outward Bound School, Inc., 822 F.2d 1524 (10th Cir.

1987).      The court found that, "[i]n harmony with the intent of

Congress,     this       section   has   been     broadly   construed     since   its

enactment."        Ross, 822 F.2d at 1527 (collecting cases).              Thus, it

held that "[t]he correct course" for a federal district court to

follow      when    it    lacks    personal     jurisdiction    is   to    consider


       17
        In citing out-of-circuit authority, Moody's points to a
string of district court cases, including a couple from the
district of Massachusetts. The reasoning in these cases does not
dissuade us from our analysis of § 1631's plain language, purposes,
and legislative history. We also note, by the way, that no other
federal appellate court has explicitly found the statutory text to
be ambiguous, and the parties have not directed us to any district
court decision to that effect either.


                                         - 31 -
transferring the action pursuant to § 1631.                      Id.    And the Third

Circuit reached a similar result in Island Insteel Systems, Inc.

v. Waters, 296 F.3d 200 (3d Cir. 2002), stating (albeit without

analysis)18 that a district court "ha[s] authority" under § 1631

to   transfer        an    action      over    which   "it    lack[s]    in       personam

jurisdiction." 296 F.3d at 218 n.9.

                  Two other circuits have implied, without explicitly

holding, that § 1631 permits transfer when there is a want of

personal jurisdiction.            See Johnson v. Woodcock, 444 F.3d 953, 954

n.2 (8th Cir. 2006) ("[W]e affirm the district court's dismissal

[for lack of personal jurisdiction] even though the court was

empowered by 28 U.S.C. § 1631 to transfer the action to another

court        to   cure    the   lack    of    jurisdiction.");       Gray     &    Co.   v.

Firstenberg Mach. Co., 913 F.2d 758, 761-62 (9th Cir. 1990) (per

curiam)       (concluding       that    the    district      court   lacked       personal

jurisdiction over the defendants and remanding for the court to

consider whether transfer under § 1631 would be "in the interest

of justice").            Cf. Dornbusch v. Comm'r, 860 F.2d 611, 612 (5th

Cir. 1988) (per curiam) (noting, in a case involving improper venue



        18
       Moody's argues that we should not find these out-of-circuit
cases to have any persuasive value because those courts did not
engage in a sufficiently detailed or rigorous analysis. But when
a court is of the mind that a particular issue is "easy," it is
not at all surprising that its analysis may be brief, and so mere
brevity should not be taken as indicating a lack of attention paid
to a particular issue.


                                             - 32 -
rather    than    a    lack   of   personal     jurisdiction,     that   §   1631's

legislative history is "fully consistent with . . . a broad,

nontechnical reading of" that statute).

             We also note that, though the Sixth Circuit in Roman

identified a "circuit[] . . . split" with some circuits finding

§ 1631 permits transfer only where subject matter jurisdiction is

lacking, Roman, 340 F.3d at 328 (citing cases), we hesitate to

condone that characterization.               Our canvassing of the circuits

indicates that, to date, no circuit has explicitly found or held

that the statute is so limited.              The Second Circuit has come the

closest,    but       it   addressed   the    issue   in   what    can    only   be

characterized as dicta and even there did not take a definitive

stance.    See Songbyrd, Inc. v. Estate of Grossman, 206 F.3d 172,

179 n.9 (2d Cir. 2000) (discussing how a court that lacks personal

jurisdiction may appropriately transfer a case pursuant to 28

U.S.C. § 1404 or § 1406, and noting that "the legislative history

of section 1631 provides some reason to believe that this section

authorizes       transfers     only    to    cure   lack   of   subject      matter

jurisdiction").

             The other circuits that have touched upon § 1631 have

not had occasion to decide whether it permits transfer when

personal jurisdiction is lacking.               See In re Carefirst of Md.,

Inc., 305 F.3d 253, 257 n.2 (4th Cir. 2002) (explicitly stating

the court "need not decide whether section 1631 extends to cases


                                       - 33 -
where only personal jurisdiction is lacking"); Carpenter-Lenski v.

Ramsey, No. 99-3367, 2000 WL 287651, at *2 (7th Cir. Mar. 14, 2000)

(unpublished) (acknowledging uncertainty over the scope of § 1631

but saying that "[w]e have not addressed this issue, and need not

reach it in this case"); Bond v. Ivy Tech State Coll., 167 F. App'x
103, 106-07 (11th Cir. 2006) (per curiam) (unpublished) (affirming

district court's dismissal based on lack of personal jurisdiction

and upholding its finding that the interest of justice did not

require transfer under § 1631 without reaching the question of

whether § 1631 authorizes transfer where personal jurisdiction is

lacking); Hill v. U.S. Air Force, 795 F.2d 1067, 1070-71 (D.C.

Cir. 1986) (per curiam) (affirming dismissal for lack of personal

jurisdiction and concluding that the district court did not abuse

its discretion in failing to sua sponte transfer "an individual

claim" under § 1631 where neither party requested transfer and

where a related suit was already pending in a district where

personal jurisdiction could be obtained over the defendant).

           So, at the end of the day, we see that our interpretation

of § 1631 is in line with those few courts of appeals to have

considered the statute's scope and, as such, is consistent with

the weight of authority.        Moreover, a broad construction is

consistent with § 1631's purpose and goals, which we discussed in

Britell.     Though   Britell   did   not   involve   the   particular

jurisdictional issue we confront today (that panel was called upon


                                - 34 -
to analyze when a transfer would be "in the interest of justice"),

its discussion of the animating policy considerations behind the

statue's enactment is illuminating.

          After examining much of the same legislative history

that the parties here brought to our attention, the Britell panel

concluded that Congress passed § 1631 to (1) make sure that "a

litigant [does not] find himself without a remedy because of a

lawyer's error or a technicality of procedure [that results from]

uncertainty in some statutes regarding which court has review

authority," and (2) eliminate the need to engage in the "wasteful

and costly" practice of filing in multiple jurisdictions in case

one court ended up not having jurisdiction. 318 F.3d at 74

(alterations in original) (quoting S. Rep. No. 97-275, at 11

(1982), reprinted in 1982 U.S.C.C.A.N. 11, 21).   Accordingly, the

statute "protects litigants against both statutory imprecision and

lawyers' errors" and "offers a practical alternative" -- i.e.,

transfer when jurisdiction is wanting -- "to the prophylactic, but

inordinately wasteful, precaution of double filing."   Id.    And, we

observed, the statute "furthers the salutary policy favoring the

resolution of cases on the merits."   Id. (citing cases).          These

considerations, we said, lead to "[t]he conclusion that transfer,

rather than dismissal, is the option of choice . . . ."      Id.

          Even though the jurisdictional concerns at issue here

differ from the issues of concern to the Britell court, we think


                             - 35 -
the   policy   considerations        Britell     identified       are    nonetheless

applicable to this appeal.           Indeed, we have previously noted that

"we [were] inclined to read § 1631 as allowing for transfers where

a federal court lacks any type of jurisdiction (including personal

jurisdiction)."     Cimon v. Gaffney, 401 F.3d 1, 7 n.21 (1st Cir.

2005).     Thus, we think interpreting § 1631 broadly to permit

transfer when there's a lack of either personal or subject matter

jurisdiction     serves   to    advance        the    legislative       purposes    we

identified in Britell.19

                     WHERE DOES THE CASE GO NEXT?

           Our   conclusion         that   §   1631     permits   transfer      where

personal    jurisdiction       is     lacking        does   not   mean    the      Bank

automatically gets its requested transfer.                  Still to be determined

is whether transfer is "in the interest of justice," a question

the district judge did not reach.20

           We, however, discussed what is meant by "in the interest

of justice" in Britell.         We determined that § 1631's plain text




      19
       There is one loose end to tie up. Because we conclude that
§ 1631 is not ambiguous, we consult legislative history in
accordance with our obligation to ensure that applying it as
written will not lead to an "absurd result[]." Rudler, 576 F.3d
at 44-45.   Recalling the parties' extensive discussion of this
topic, we conclude it is not absurd to interpret § 1631 as
permitting transfer in a case where personal jurisdiction is
lacking.
      20Another requirement of the statute, that the proposed
transferee court be one "in which the action or appeal could have


                                      - 36 -
and legislative history establish a rebuttable presumption in

favor of transfer, Britell, 318 F.3d at 73, and "[o]nly if an

inquiring court determines that a transfer is not in the interest

of justice is the presumption rebutted," id. at 74.                 We listed

specific factors cutting in favor of (and others against) transfer,

id. at 74-75, and we indicated that transfer may be warranted where

"an action or appeal has obvious merit and the filing period has

expired" in the putative transferee court's district, id. at 75.

             Because   the    district    court     did    not   consider    the

"interest of justice" in the first instance, we think remand is

warranted.    True, we made the "interest of justice" call ourselves

in Britell.     See id. at 75-76.        But the question in Britell was

whether an appeal that had admittedly been filed in the wrong

appellate court (the First Circuit) should be transferred to a

different appellate court that would have had jurisdiction (the

Court of Appeals for the Federal Circuit).            Id. at 71.       There was

no   question    as    to    the   propriety   of    the    district    court's

jurisdiction.     Section 1631 thus had nothing to do with the case

until the appeal was docketed here, and so we handled the inquiry

ourselves as the potential transferor court.

             Here, our concern is whether, in the interest of justice,

the district court should transfer the Bank's claims against


been brought at the time it was filed or noticed," 28 U.S.C.
§ 1631, is not at issue in this appeal.


                                    - 37 -
Moody's to the Southern District of New York.    It is, therefore,

appropriate for us to remand to the district court for it to answer

this question.21

                            DISPOSITION

           For the reasons discussed above, the district court's

order dismissing the Bank's claims against Moody's is vacated and

this matter remanded for further proceedings consistent with this

opinion.   Costs to the Bank.




     21We are mindful of the Bank's resort to 28 U.S.C. § 1406(a)
as an alternative vehicle for transfer. Given that § 1631 carries
a presumption in favor of transfer (which might not be the case
with other statutes), we need not address § 1406(a) today.


                                - 38 -